Title: From Benjamin Franklin to Joseph Banks, 15 December 1783
From: Franklin, Benjamin
To: Banks, Joseph


          
            Dear Sir,
            Passy, Dec. 15. 1783
          
          You have probably had enough of my Correspondence on the Subject of the Balloons, yet I cannot forbear sending you Mr Charles’s Account of his Voyage, wch contains some Circumstances that are curious & interesting. And perhaps you may, for a Conclusion, have one more Letter from me by him, if

he makes the Flight, said to be intended the first fair Wind, from Paris to London. With great Esteem, I am ever, Dear Sir, Your most obedient Servant
          
            B Franklin
            Sir Joseph Banks, Bart.
          
        